Denied February 13, 1918.
Petition for Rehearing.
Mr. Justice Harris,
delivered the opinion of the court.
The appellants have filed a petition in which they present at some length their contention that error was *392committed in approving the appointment of a receiver. The petition presents no new argument; and, therefore, it is not necessary to restate the evidence or the contention of the parties. It is enough to say that, realizing the importance of the litigation, we have again examined the evidence and come to the same conclusion that was reached in the original opinion. The petition for a rehearing is denied.
Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Benson, and Mr. Justice Burnett concur.